Citation Nr: 0018091	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to a permanent 
and total disability rating for pension purposes.

A hearing was held on January 30, 1996, in Jackson, 
Mississippi, before 
Holly E. Moehlmann, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.  A copy of the hearing transcript 
(T.) is on file.

The Board remanded this case in June 1996 and April 1999 for 
further development of the evidence.  That development having 
been completed the case is once more before the Board for 
appellate consideration.  


FINDINGS OF FACT

1. The veteran has submitted a well-grounded claim for 
entitlement to a permanent and total disability rating for 
pension purposes, and the evidence is sufficient to 
equitably decide this appeal.

2. Residuals of old healed fracture of the base of the 
proximal phalanx of the left great toe with limitation of 
motion is evaluated at the maximum 10 percent schedular 
rate for hallux valgus deformity, by analogy.

3. A separate coexisting hallux valgus deformity of the left 
great toe with callosities is less than severe and without 
evidence of disability equivalent to amputation of the 
great toe or operated with resection of metatarsal head; 
as the maximum 10 percent schedular evaluation for hallux 
valgus of the left foot is in effect, any additional 
compensable rating for the left great toe is considered 
pyramiding and therefore precluded by regulation.

4. Hammertoe deformities of the right and left foot involve 
single toes; there is no evidence of involvement of all 
toes of either foot.

5. Scars of the right knee, right foot and medial aspect of 
the left lower leg are well healed, asymptomatic and do 
not interfere with function of an affected part.

6. Tinnitus is constant and probably the result of exposure 
to acoustic trauma.

7. Prior to and following June 10, 1999, the veteran's 
bilateral hearing loss is manifested by puretone 
thresholds for the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz of 15, 20, 55, and 60 respectively in the 
right ear for an average of 37 decibels and 20, 35, 55, 
and 65 respectively in the left ear for an average of 43 
decibel; speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 100 percent 
in the left ear.

8. Hepatitis, gastropathy with esophageal reflux by history 
and hiatal hernia are rated in accordance with the primary 
underlying disability of the digestive system; the primary 
digestive system symptoms are no more than mild.  

9. The record is without competent medical evidence of 
current identifiable underlying chronic disability of the 
ankles with associated objectively demonstrated impairment 
of function.  

10. The veteran's residuals of a right knee injury are 
essentially asymptomatic and without impairment of knee 
function objectively demonstrated on recent VA 
examination.

11. Prior to May 7, 1996 the veteran's 
fibromyalgia syndrome was analogous to rheumatoid 
arthritis as an active process and more nearly 
approximated impairment manifested by one or two 
exacerbations a year in a well-established diagnosis but 
without symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings or incapacitating exacerbations occurring three 
or more times a year.

12. On and after May 7, 1996, fibromyalgia 
syndrome is consistent with widespread musculoskeletal 
pain and tender points with associated fatigue and 
stiffness with exacerbations often precipitated by 
environmental stress or by overexertion, that are present 
more than one-third of the time.

13. On and after May 7, 1996, the record is 
without competent medical evidence of fibromyalgia 
syndrome manifested by either symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year or 
evidence of symptomatology attributable to fibromyalgia 
that is constant, or nearly so, or refractory to therapy.

14. Low back disability associated with 
degenerative arthritis and disc disease of the lumbar 
spine with mild scoliosis of the thoracic spine is 
manifested by symptomatology that more nearly approximates 
moderate limitation of motion of the lumbar spine, 
moderate intervertebral disc syndrome or lumbosacral 
strain with muscle spasm on extreme forward bending with 
loss of lateral spine motion, unilateral in standing 
position but without greater low back disability 
objectively demonstrated.

15. The record lacks competent medical evidence 
supporting a current diagnosis of ankylosing spondylitis; 
ankylosing spondylitis is shown by history.

16. Prior to January 12, 1998, the veteran's 
essential hypertension was under good control with 
medication and manifested by no more than diastolic 
pressure predominantly 100 or more but predominantly less 
than 110 and without definite symptoms.

17. On or after January 12, 1998 the veteran's 
essential hypertension remained stable and his pressure is 
not predominantly 110 or more and his systolic pressure is 
not predominantly 200 or more.

18. The record lacks competent medical evidence 
supporting a current diagnosis of carpal tunnel syndrome, 
bilateral; carpal tunnel syndrome is shown by history.

19. Residuals of fractures of the 9th and 10th 
ribs are well healed on X-ray.

20. Lipoma of the abdomen is confined to a small 
nonexposed surface and is asymptomatic.

21. Cyst behind the right ear is confined to a 
small nonexposed surface and is asymptomatic; there is no 
evidence of associated disfigurement of any degree.

22. Prior to November 7, 1996, the veteran's 
dysthymic disability was manifested by symptomatology that 
more nearly approximated mild social and industrial 
impairment. 

23. On and after November 7, 1996, the veteran's 
dysthymic disability is noted to have remained stable on 
medication and without clinically demonstrated psychiatric 
disability productive of definite social and industrial 
impairment or evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due 
to such symptoms as "depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

24. The veteran recently noted that he stopped 
abusing drugs; polysubstance dependency and abuse is by 
history, only.

25. The plantar spur on the bottom of the right 
calcaneus shown by X-ray is related to plantar fasciitis 
and is asymptomatic.

26. The veteran is in his mid 40's and has completed at 
least the 9th grade (there is indication that he may have 
also completed high school equivalency and one year of 
college); he has had approximately 9 months of additional 
training in welding; he has had occupational experience 
finishing cabinets, driving trucks, advertising, 
collections, maintenance and painting; he last worked in 
approximately April 1992; he is presently in vocational 
rehabilitation training in the area of computer assisted 
drafting so that he may be more productive.  

27. The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.


CONCLUSIONS OF LAW

1. Residuals of old healed fracture of the base of the 
proximal phalanx of the left great toe with limitation of 
motion are evaluated at the maximum 10 percent schedular 
rate.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, Part 4, Diagnostic 
Code 5280 (1999).

2. The criteria for a compensable evaluation for hallux 
valgus of the left foot with callosities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, Part 4, Diagnostic 
Code 5280 (1999).

3. The criteria for a compensable evaluation for bilateral 
hammertoe deformities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 5282 (1999).


4. The criteria for a compensable evaluation for scars of the 
right knee, right foot and medial aspect of the left lower 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, Diagnostic Codes 7803, 7804, 7805 
(1999).

5. The criteria for the assignment of a maximum 10 percent 
schedular evaluation for tinnitus have been met.  38 
U.S.C.A. §§ 1155, 5107(a)(b) (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 6260 (1999).

6. The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.85(c), 4.86a, 4.87, Diagnostic Code 6100 (effective 
prior to and following June 10, 1999)

7. The criteria for a 10 percent evaluation, but no higher, 
for hepatitis, gastropathy with esophageal reflux by 
history and hiatal hernia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, and 
Part 4, Diagnostic Codes 7304, 7305, 7306, 7309, 7345 
(1999).

8. The criteria for a compensable evaluation for bilateral 
ankle disability have not been met.  U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 
4.71 (Plate II) and Part 4, Diagnostic Code, 5271, (1999).

9. The criteria for a compensable evaluation for residuals of 
a right knee disability have not been met.  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71 (Plate II) and Part 4, Diagnostic Codes 
5257, 5260, 5261 (1999).

10. The criteria for the assignment of a 20 
percent evaluation, but no higher, for fibromyalgia 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, Diagnostic Codes 5002, 5025 
(effective prior to and on May 7, 1996).

11. The criteria for a 20 percent evaluation, 
but no higher, for degenerative arthritis and disc disease 
of the lumbar spine with mild scoliosis of the thoracic 
spine have been met.  38 C.F.R. §§ 4.1, 4.7 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

12. The criteria for the assignment of a 
compensable evaluation for ankylosing spondylitis by 
history have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31 Diagnostic Code 
5002 (1999).

13. The criteria for a rating in excess of 10 
percent for essential hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (effective prior to and on 
January 12, 1998).

14. The criteria for the assignment of a 
compensable evaluation for carpal tunnel syndrome, by 
history have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20 Diagnostic Code 8517 
(1999).

15. The criteria for the assignment of a 
compensable evaluation for residuals of fractures of the 
9th and 10th ribs have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.7, 4.31, Diagnostic Code 
5297 (1999).

16. The criteria for a compensable evaluation 
for lipoma of the abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.20, 
Diagnostic Code 7806 (1999).

17. The criteria for the assignment of a 
compensable evaluation for cyst behind the right ear have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§  4.7, 4.20, Diagnostic Code 7800, 7819, 7806 
(1999).

18. The criteria for a 10 percent evaluation, 
but no higher, for dysthymic disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, 4.132, Diagnostic Codes 9405, 9434 (effective prior 
to and after November 7, 1996).

19. The criteria for a compensable evaluation 
for polysubstance dependency and abuse have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.130, 4.132, Diagnostic Codes 9405, 9433 (effective 
prior to and after November 7, 1996).

20. The criteria for a compensable evaluation 
for plantar spur on the bottom of the right calcaneus have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Code 5284 (1999).

21. The requirements for entitlement to a permanent and 
total disability rating for pension purposes have not been 
met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.17 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

As to the claim for nonservice-connected pension benefits, 
the Board finds that this claim is well grounded because the 
veteran has qualifying wartime service, he has completed the 
VA pension application as to his income, he may have the 
requisite total disability rating when all of his nonservice-
connected disabilities are properly evaluated, and as to 
unemployability there is plausible evidence of record the he 
has been unable to work at some jobs due to his health 
problems.  Accordingly, the only element in dispute is 
whether the appellant's disabilities cause him to be so 
totally and permanently disabled as to be unemployable.  See 
Vargas-Gonzalez v. West, 12 vet. App. 321 (1999).

The Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  In this regard, the Board recognizes 
this case was previously remanded by the Board in June 1996 
and April 1999 in order to obtain additional clarifying 
medical data.  The evidence of record consisting of the 
veteran's service medical records, as well as extensive post 
service VA and private clinical evidence and transcript of a 
recent hearing before a Travel Board member at the RO have 
been included in the veteran's claims file and provide a 
complete basis upon which to address the merits of the 
veteran's claim.  Moreover, there is no indication that there 
are pertinent outstanding records which the RO has not 
attempted to obtain.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist him 
as mandated by 
38 U.S.C.A. § 5107(a).


Factual Background

A historical review of the record shows that on a report of a 
VA general medical examination in March 1976, the veteran 
noted he had not imbibed any opiate drugs in the past two 
years nor consumed any significant level of alcoholic 
beverages.  On psychiatric evaluation, he was cooperative, 
oriented, coherent and relevant in his responses.

On musculoskeletal evaluation, there was a healed, 
superficial scar in the lateral aspect of the right foot 
measuring 2 1/2 centimeters in length.  It was of no clinical 
significance.  On the medial aspect of the left lower leg, 
there was a healed, superficial scar measuring 2 centimeters 
by 8 millimeters secondary to a superficial cut with a chain 
saw at the age of 17.  It was of no clinical significance.  
There was a slight hallux valgus on the left.  He complained 
of some pain in the regional of the metatarsophalangeal joint 
of the big toe.  There were 10 degrees' limitation of 
dorsiflexion of the big toe and approximately 10 degrees' 
limitation of plantar flexion of the toe.  Aside from the 
left big toe, there were no signs of any gross 
musculoskeletal asymmetry or dysfunction.  An X-ray of the 
left foot revealed hallux valgus deformity.  

The joints of the dorsolumbar spine were free from limitation 
or painful motion.  He easily was able to bend forward with 
the knees extended and touch his toes with the tips of his 
fingers.  There was no evidence of any paraspinous muscle 
spasm.  There was no limitation of motion of the major joints 
of the upper or lower extremities.  On gastrointestinal 
evaluation, the abdomen was normal to inspection and 
palpation.  There were no masses, rigidity or areas of 
tenderness.  Diagnoses were residuals of old healed fracture 
of the base of the proximal phalanx, left big toe, with 
slight limitation of dorsiflexion and plantar flexion of the 
big toe; hallux valgus, slight, left foot, and history of 
drug abuse (including heroin and alcohol).

A VA hospital summary in August 1977 shows the veteran was 
observed for a possible compression fracture of T-12 or L-1 
following a motor vehicle accident that month.  He complained 
of lower back pain and tightness when assuming the erect 
position. X-rays revealed no fractures.  Laboratory tests 
were within normal limits.  He was instructed in extensive 
exercising methods to relieve the tightness in his lower 
back.  Discharge diagnosis was paravertebral muscle 
contusion.

An April 1990 VA general medical examination report show the 
veteran measured 69 1/2 inches tall and weighed 202 pounds.  
He was described as a well-developed and nourished 
individual.  Carriage was normal.  Posture was erect.  He 
walked with a slight limp on the left.  

On audiometric evaluation, puretone thresholds were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
tested(N
T)
15
20
55
60
LEFT
NT
20
35
55
65

The pure tone average was 37 decibels in the right ear and 
43 decibels in the left ear.  Speech recognition ability was 
98 percent in the right ear and 100 percent in the left ear.

The veteran reported a constant buzzing tinnitus, 
bilaterally, worse in the evenings.  The onset and etiology 
were described as unknown.  However, there was also 
indication that the veteran's present employment was in a 
cabinet shop where there was significant noise exposure.  He 
wore earplugs when he used his saws.  Impression was high 
frequency sensorineural hearing loss consistent with noise 
exposure.

On cardiovascular evaluation, blood pressure readings were as 
follows:  120/70; 130/80 and 120/70.  Regular heart sounds 
and rhythm were noted.  No murmurs were present.  Peripheral 
pulses were normal.  Gastrointestinal evaluation showed the 
abdomen was soft, nontender and without palpable masses or 
organomegaly.  No gastrointestinal problem and no dietary 
restrictions or food intolerances were reported.  History of 
hepatitis in 1973 was noted.  The veteran admitted to IV drug 
use at that time.  He stated at that time he was hospitalized 
in the service and participated in rehabilitation therapy 
after which he returned to duty with no recurrences.

On musculoskeletal evaluation, moderate hallux valgus of the 
left foot with the distal phalanx of the third toe overriding 
the distal phalanges of the 2nd and 4th toes was noted.  A 1-
centimeter callus was present at the proximal interphalangeal 
joint of the left great toe, medially.  A 3/4-centimeter 
callus plantar formation was present over the head of the 
first metatarsophalangeal joint.  Active range of motion of 
the left first metatarsophalangeal joint flexion was reported 
to 0 degrees (plantar-flexion), dorsiflexion was from  0 to 
30 degrees.  Passive range of motion revealed plantar flexion 
the same and dorsiflexion from 0 to 45 degrees.  No pes 
planus or cavus was noted.  Normal right foot was noted.  
Reported diagnoses included hepatitis, by history; hallux 
valgus of the left foot and callosities of the left foot.  An 
X-ray of the left foot revealed hallux valgus deformity at 
the first metatarsal joint.  All of the joint spaces were 
preserved.

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in August 1993, the veteran noted 
completing one year of college with additional nine months of 
training in welding.  He also noted having had occupational 
experience in finishing cabinets.  He last worked in 
approximately April 1992.  He noted having ankylosing 
spondylitis which was growing worse.  He was born on June [redacted], 
1954.  (The record subsequently shows the veteran on occasion 
reported completing the 9th grade and receiving a general 
education development degree (high school equivalency)).

In a statement dated in July 1993 a nurse practitioner at a 
private clinic reported that the veteran was currently being 
treated for ankylosing spondylitis.  It was noted that the 
condition was such that the veteran was unable to sit, walk 
or stand without pain for very long.  It was noted that he 
had an HLA-B27 Antigen which was positive in June 1993.

A September 1993 VA general medical examination report shows 
the veteran was described as a 39-year-old individual who had 
been working since the age of 12.  It was noted as history 
that before 1971, he worked in a factory and in a service 
station.  After 1974, he worked in different jobs, 
maintenance work, painting, finishing cabinets, driving 
trucks, advertising and collection.  He had been unemployed 
for the last year and a half.  He was unable to keep up with 
his job, even working 5 or 6 hours a day.  He had been slowed 
down by pain in the lower back and shortness of breath due to 
chest wall pain.  He noted that generally speaking, he had 
aching all over his joints.  It was noted that he did not 
drink alcohol.

On objective examination, the veteran weighed 271 pounds with 
a maximum weight of 290 within the past year.  His gait 
revealed a slight limp on the left side.  Examination of the 
skin revealed a cyst behind the right ear.  There was a 
lipoma on the left side of the abdominal wall.  Multiple 
scars were noted on the left lower extremity with a 10-
centimeter scar on the medial aspect around the kneecap and 
all secondary to an accident from a chain saw.  A few small 
scars on the fingers and the left hand were noted.

On cardiovascular evaluation the point of maximal impulse 
(PMI) was undetected. Chest wall examination showed 
tenderness around the left and right sternal borders to 
palpation.  Heartbeats were regular.  There were no murmurs 
or gallops detected.  Pulses were present and equal except 
for the femoral pulses which were undetected due to obesity.  
Blood pressure readings were 150/98, 150/100 and 140/98.  
Lung examination showed clear fields on both sides by 
auscultation and percussion.  The abdomen was without 
palpable masses or tenderness.  Bowel sounds were present.  A 
hernia was noted.  Strength in the upper and lower 
extremities was 5/5 throughout.  There was no tenderness nor 
limitation of range of motion of the knees or ankles.  
Crepitance on range of motion of the knees was noted.  Spine 
on standing position showed full range of motion on bending 
forward, backward, lateral and rotation maneuvers.  On 
walking, the veteran showed a very slight limp on the left.  
It was noted that he wore special shoes for his "service-
connected" conditions.  The examiner noted that there was no 
overt psychiatric or personality disorder present that might 
interfere with the management of the veteran's business.

An X-ray report of the left foot noted no change from an 
earlier study in March 1992.  Doubt erosion of the great toe 
caused by gout was noted.  Hallux valgus was described as 
unchanged.  An X-ray of both ankles was normal.  A chest X-
ray showed heart probably modestly enlarged but well 
compensated.  An X-ray of the lumbar spine revealed 
spondylosis of the lower lumbar spine that was unchanged from 
an earlier X-ray in February 1992.  Rheumatoid factor testing 
was negative.

Diagnoses on general medical examination were old healed 
fracture of the left great toe; history of surgeries to the 
right knee secondary to motor vehicle accident; history of 
morning stiffness, intermittent swelling and painful joints, 
such as the wrists, metacarpophalangeal joints and lower 
back; history of ankylosing spondylitis clinically responding 
even partially to a nonsteroidal anti-inflammatory agent; 
history of gastropathy secondary to nonsteroidal anti-
inflammatory; history of nervousness, not an anxiety, not 
being able to work because of his medical conditions.

On September 1993 VA examination report of the feet shows the 
veteran was described as a well-developed and well-nourished 
individual.  The right foot showed mild but definite clawing 
of the lateral foretoes but no hallux valgus.  On the left, 
the veteran had a marked hallux valgus and Morton's foot, 
secondary clawing of the lateral foretoes and overlap of the 
third toe over the fourth toe.  The great toe would not 
correct to the midline.  No plantar tenderness was present in 
either foot.  Normal medial longitudinal arches were noted.  
An X-ray of both ankles was negative.  An X-ray of the left 
foot showed a marked hallux valgus with a Morton's foot, 
short first metatarsal clawing of the 2nd, 3rd, 4th and 5th 
toes and a tiny lytic lesion, old, of the medial base and 
proximal phalanx, possibly a chip fracture.  Diagnoses were 
by history, fracture of proximal phalanx of the great toe and 
moderately severe hallux valgus with secondary clawing of the 
toes of the left foot.  The examiner noted that it was hard 
to blame a fracture of the proximal phalanx on the marked 
hallux valgus in the veteran; nevertheless, he did have a 
significant hallux valgus.  It was noted the veteran was 
having trouble with his foot and would continue to have 
trouble in the future.

The record contains numerous private treatment records dating 
between the early and late 1990's.  They reflect treatment 
for musculoskeletal complaints associated with ankylosing 
spondylitis.  Also noted was treatment for gastrointestinal 
upset associated with gastritis, dyspepsia and 
gastroenteritis primarily due to anti-inflammatory agents. An 
report of an X-ray of the chest reflected residuals of 
fractures of the 9th and 10th ribs.  X-rays of the cervical 
spine dated in the early 1990's were normal.

In May 1994, the veteran was seen for dyspepsia, indigestion 
and gaseous symptoms.  Objective examination revealed a soft 
abdomen which was tender in the epigastrium.  Impression was 
Dyspepsia.  A gastroscopy revealed the presence of hiatal 
hernia and duodenitis.  There was no evidence of lesions, 
erosions or ulcerations.

A subsequent treatment record in May 1994 noted that the 
veteran's gastroscopy and sonogram basically were 
unremarkable except for minimal duodenitis.  A subsequent 
treatment record in June 1994 noted the veteran had no 
problems or difficulties.  He did not take any Librax.  The 
examiner did not think that there was any significant 
gastrointestinal problems.

A report of a private intake interview form at a mental heath 
facility in mid-1994 shows the veteran was frustrated with 
his current status-disability.  He walked very slowly and 
stiffly.  He had below average grooming.  He was casually 
dressed.  He sat stiffly forward in a chair.  He was 
described as dysthymic which apparently related secondary to 
the chronic pain issues and illnesses.  He reported a history 
of pot/dependent abuse.  He felt frustrated and irritable.  
He was oriented times four.  Judgment was fair.  IQ was 
considered average to probably low-average.  It was noted 
that he was divorced for approximately 12 years.  

It was noted that the veteran's two daughters lived largely 
with his mother.  He reported that the children's mother 
wanted nothing to do with them.  He was unemployed due to 
reported disability since 1992.  At his last job he worked 
three years making cabinets.  It was noted that socially he 
visited with family and that his daughters stayed with him on 
and off.  He felt depressed regarding chronic pain symptoms.  
He admitted to smoking a good bit of pot on a daily basis 
when he could afford it or weekly or otherwise to relieve his 
pain.  It was noted that his current medications consisted of 
pain medicine for which he went to the VA as well as a local 
medical doctor.  He also took Zantac and a blood pressure 
medication.  It was indicated that his substance abuse 
consisted of pot and pain pills.  Tentative diagnoses were 
dysthymic disorder and polysubstance dependency or abuse.  
Supportive therapy as needed was recommended.  In August 
1994, it was indicated that he was interested in pain control 
help.  He still felt pot/marijuana best helped him for pain 
relief and especially to sleep better.

A report of a private rheumatology consultation in December 
1994 noted that a musculoskeletal examination showed no 
evidence of acute or chronic inflammation in any of the 
joints of the veteran's hands, wrists, elbows or shoulders.  
Axial skeletal examination revealed limited range of motion 
of the cervical spine because of pain and muscle spasm.  He 
had normal range of motion of the lumbar region and no 
evidence of loss of normal lordosis in the lumbar or cervical 
area.  There was no sacroiliac tenderness.  Hip examination 
was normal.  Knee examination revealed significant 
hyperextension at the knee, left side greater than the right 
but with no evidence of deformity or inflammation.  It was 
noted he had numerous fibromyalgia-type tender points 
scattered across the shoulder girdle, chest wall, upper 
extremity and pelvic girdle, bilaterally.  

The examiner noted that the veteran presented with evidence 
of fibromyalgia symptom complex, both by history and 
examination.  There was no evidence of ankylosing spondylitis 
either by history, examination or X-ray findings.  It was 
noted that the veteran had been tested and found to be B27 
positive.  There was no evidence of extraarticular B27 
associated features.  It was also noted that there was no 
evidence of acute synovitis by the veteran's history and that 
his examination was not consistent with gout.  The examiner 
noted that he referred the veteran for physical therapy but 
no adjustments were made to any medications.  It was noted 
that the veteran had difficulty with gastrointestinal upset 
with nonsteroidal agents but appeared to be tolerating his 
Indomethacin fairly well.

A followup rheumatology consultation in January 1995 shows 
the veteran continued to have fibromyalgia and osteoarthritic 
symptoms.  There was no evidence on examination of any 
inflammatory etiology to his recent exacerbations of symptoms 
in the left foot.  Musculoskeletal examination revealed mild 
degenerative changes in the hands.  He continued to have pain 
and muscle spasm in his neck.  Limited range of motion of the 
cervical spine was noted.  Lower extremity examination showed 
no evidence of swelling in the ankle or foot bilaterally 
although he was noted to have valgus deformity with weight 
bearing.  It was also indicated that there was chronic hallux 
valgus deformity bilaterally but no evidence of erythema or 
inflammation.  It was noted that he continued to have 
fibromyalgia-type tender points.

A followup rheumatology consultation in February 1995 shows 
the veteran returned for fibromyalgia and osteoarthritis 
evaluation.  He had not had any further episodes of acute 
synovitis suggestive of gouty flares.  It was noted that he 
had persistent fibromyalgia-type pain, particularly in the 
back.  He was noted to have gone to physical therapy for 
several visits but felt it was hurting worse.  He was not 
presently doing any exercises at home.  He noted that 
medication improved his sleep dramatically.  He also noted 
that he smoked marijuana to help relax with his pain.  He did 
not drink alcohol.  Musculoskeletal evaluation showed 
persistent fibromyalgia-type tender points scattered 
throughout the shoulder and pelvic girdle.  There was also 
evidence of mild osteoarthritic bony changes but no evidence 
of acute synovitis in any of the joints.  Straight leg 
raising was negative.  It was noted that the veteran improved 
from his initial visit but still had persistent fibromyalgia 
symptoms.  The examiner asked the veteran to continue with 
the exercise program and medications.  

A followup rheumatology consultation in August 1995 shows the 
veteran continued to have chest, neck and midback pain.  He 
also had foot and bilateral ankle pain with swelling but no 
other inflammatory features.  He slept well.  It was noted 
that his medications had been increased by VA.  On physical 
examination, he weighed 238 pounds.  Blood pressure was 
122/90.  Musculoskeletal evaluation revealed post-traumatic 
deformity in the feet, bilaterally, crepitus in the knees and 
crepitus in the right shoulder.  There was no other evidence 
of inflammatory disease.  The examiner noted he did not have 
a plethora of fibromyalgia tender points.  The examiner noted 
that after reviewing extensive X-rays in a folder brought by 
the veteran that there was at least one X-ray of the lumbar 
spine, cervical spine, thoracic spine, foot and ankle and 
hip.  It was noted that while there was evidence of 
degenerative disease (area not specified) there was no 
evidence of ankylosing spondylitis.  It was also indicated 
that there was evidence of foot spurs.  The examiner 
suggested that the veteran continue with his followup at VA.  
It was also noted that there was no evidence of inflammatory 
disease at that time and that review of the radiographs 
confirmed the suspicion that the veteran did not have 
ankylosing spondylitis.

Private medical records dating between the early and mid 
1990's include recorded blood pressure readings as follows:  
140/100, 142/94, 170/90, 140/88, 140/92, 120/90, 140/90, 
116/82, 136/84, 160/90, 140/90, 140/80, 118/80, 148/102, 
180/100, 170/110, 120/86, 150/98, 112/80, 132/84, 116/86, 
152/108, 122/86, 140/94, 136/104, 140/84, 130/80, 110/80, 
110/72, 140/96, 134/90, 120/86, 136/96, 124/82, 150/108, 
154/96 and 132/108.  Numerous other readings were below 100 
diastolically and below 150 systolically.  There was 
indication that the veteran's blood pressure was well 
controlled.

X-rays in the mid 1990 included an X-ray of the lumbar spine 
in March 1995 revealing the presence of  longstanding 
degenerative disc disease at the fourth lumbar interspace 
with some moderate associated degenerative arthritic changes 
at the fourth interspace.  An X-ray of the right hip revealed 
no demonstrable fracture, dislocation or bone or joint 
disease.  An X-ray of the right foot revealed a prominent 7-
millimeter plantar spur on the bottom of the calcaneus which 
was felt could be related to plantar fasciitis but not 
necessarily active.  It was noted that without tenderness on 
the bottom of the foot the findings were probably old.  There 
was no evidence of fracture, dislocation or other evidence of 
recent or acute injury.

In January 1996, the veteran attended a hearing before a 
traveling member of the Board sitting at the RO.  A copy of 
the hearing transcript (T.) is on file.  He indicated that he 
went to VA every couple of months for evaluations at the 
rheumatology and orthopedic clinics.  He also had his blood 
pressure monitored.  T-2-3.  He also was given medicine to 
protect his stomach and keep him from having diarrhea all the 
time and heartburn.  T-3.  He noted having foot, back, hand, 
elbow, shoulder, neck and chest symptoms.  With respect to 
his chest, he noted that he had broken ribs in the sternum 
area.  T-3-4.  He noted last working in 1991.  T-4.  He 
indicated that he was unable to hold a job because after 
pushing himself he begins to hurt so bad that he is unable to 
work.  He noted that he either quit or was fired.  T-4.  He 
noted that the last significant job he had lasted for three 
years and involved working in a cabinet shop.  He noted that 
he was fired for coming in late again and that he was late 
because he had to pay a ticket for his fishing license.  T-
10.  He noted that he was on hypertension medication which 
appeared to help his symptoms in the summertime.  He 
indicated that he was walking more currently and coping with 
his pain.

A July 1996 VA examination report shows the veteran with a 
history of a meniscectomy in the right knee for torn 
meniscus.  He described chronic swelling of both ankles that 
was present sometimes in the morning.  He noted having 
chronic low back pain with pains over the lateral lower 
ribcage.  He also noted having right elbow pain.  He 
complained of hand swelling particularly after he had worked 
with his hands and of some numbness in his hands.  Blood 
pressure was 130/82.  On objective examination of the spine, 
he had ability to rotate his spine to the left to around 
15 degrees with pain.  He had ability to rotate his spine to 
the right to 40 degrees.  He was able to laterally bend his 
spine to the left at 15 degrees and to the right to 
35 degrees.  On examination of the back, he had trigger 
points over the lower aspect of both the right and left 
scapula, 2-3 on each side, and also five trigger points at 
the base of his skull and the back part of his neck.  He also 
had four of these trigger points located in the lumbosacral 
area.  The shoulders had no decreased range of motion or 
swelling nor crepitation over the joints.  It was tender over 
the subdeltoid bursa on the left side.  He had 10 degrees' 
flexion contracture of the right elbow but both right and 
left elbows moved without pain and there was no swelling over 
either elbow.  His wrists did not reveal any swelling, 
tenderness or decreased range of motion.  His 
metacarpophalangeal joints, proximal interphalangeals and 
distal interphalangeals revealed no swelling.  There was 
slight tenderness over the metacarpophalangeals with 
compression.  He had a positive Tinel's sign on the right and 
left wrists.

Examination of the veteran's lower extremities revealed his 
feet to have "cock-up" toe deformities on the right and left 
side with hallux valgus on both sides, right greater than 
left on the first metatarsophalangeal joints.  He had 
tenderness over the metatarsophalangeal joints on the right 
and left side.  He was tender over the medial aspect of the 
left ankle but there was no decreased range of motion or 
swelling over the right or left ankle.  Knee examination 
revealed normal range of motion of the knees without 
swelling.  The right knee revealed anterior and posterior 
cruciate ligament laxity.  There was no crepitation over 
either the right or left knee.  Examination of the hips 
revealed the right to be painful on external rotation to 
20 degrees with pain in the lumbosacral area of his back but 
not over the groin area or over the hip joint.  

The left hip revealed normal range of motion.  No pain or 
swelling was noted on either the right or left hip joint 
area.  Straight leg raising test revealed no pain in the legs 
but on the right side elevation to 45 degrees produced pain 
over the posterior aspect of the left buttock and 45-degree 
elevation on the right side produced pain primarily in the 
lumbosacral area without radiation down the back part of his 
thigh.

The examiner noted that based upon the history and physical 
findings of record he concluded the veteran did not have on 
examination or by history ankylosing spondylitis.  However, 
it was noted that the veteran did have symptoms and signs of 
fibromyalgia syndrome.  It was also noted that he may have 
carpal tunnel on the right and left and that he had an old 
back injury with questionable herniated nucleus pulposus with 
nerve root compression.  Hallux valgus deformities on the 
right and left with right greater than left was noted as well 
as cock-up toe deformities.

A June 1999 VA orthopedic examination report shows the 
veteran complained of low back pain for approximately 10 to 
15 years.  He reported the pain was in the lower half of his 
back and was not focal.  He pointed more to the muscles in 
the low back area.  The pain was worse if he was on his feet 
for extended periods.  Occasionally, he had radiating pain 
into his right thigh.  The slightest bit of exertion or 
picking up small objects aggravated his back.  It was noted 
that activities that caused his back to flare up also caused 
him to seek bed rest for several days.  

Occasionally, a warm pad may help his back.  He did not use 
any prosthetic devices for his low back pain.  He did not 
have any focal weakness of his lower extremities; however, he 
stated it was more of endurance and easy fatigability with 
minimal activity.  He denied any areas of numbness or 
paralysis of the lower extremities.  He noted trying multiple 
types of anti-inflammatory medications with minimal relief of 
his back pain.  He had some relief with heat.  He did not 
undertake regular exercise of his lower back muscles.  He 
reported having widespread pain in both of his knees, neck 
and muscles across his shoulders, low back, upper back, 
wrists, elbows and fingers.  He noted that Naprosyn 
occasionally helped his discomfort; however, it caused him to 
have loose stools and irritated his stomach.  His appetite 
was up and down.  He had been gaining weight.  He noted 
having low energy and a lot of fatigability with poor 
endurance.  

The veteran noted having no problem with instability of his 
joints; however, his right knee felt like it wanted to give 
way at times.  He had no locking up of any of his joints.  He 
noted occasionally having frontal-type headaches when his 
blood pressure was elevated.  He denied dysphagia.  He noted 
having some mild reflux symptoms.  He noted having bouts of 
constipation and diarrhea off and on.  He denied any blood or 
melena in his bowel movements.  He noted that pain was 
aggravated by doing minimal tasks whether it be housework or 
yard work or going to the store.  Weather also increased his 
musculoskeletal pain.

On objective examination, the veteran measured 5 feet 
10 inches tall.  He weighed 259 pounds.  Blood pressure was 
114/72.  He had a normal gait.  He had a normal appearance 
and was described as slightly overweight with a pleasant 
affect.  He had normal extension and flexion and lateral 
rotation of his neck.  With respect to the rest of his spine, 
a mild loss of lumbar lordosis was noted.  Very mild 
scoliosis of the thoracic spine with a concave side to the 
right was noted.  He was mildly tender over the lumbar spine 
to light palpation and also tender over the paraspinous 
muscles of the lumbar spine on both sides.  Normal lower 
extremity strength and normal reflexes to the lower 
extremities were noted.  He was able to stand on his toes and 
heels.  While seated, fully extending the knee caused no back 
discomfort or radiation.  While supine, straight leg raising 
starting at 20 degrees, on both sides, caused tightness in 
the lumbar spine.  Pseudo rotation of the spine with the 
shoulders and pelvis rotated in the same plane caused 
discomfort, again, in the lumbar spine and this maneuver 
allowed for no movement of the spine.

The veteran's heart was regular with no murmurs or rubs.  He 
had no peripheral bruits and he had good peripheral pulses.  
The abdomen was obese and soft without organomegaly and was 
nontender.  The shoulders had no effusions.  He had normal 
abduction with the scapula fixed on both sides to 90 degrees.  
With release of the scapula, he was able to fully abduct to 
180 degrees.  Forward flexion of the shoulder was also normal 
to 180 degrees.  External rotation of the shoulders 
bilaterally was full to 90 degrees.  Internal rotation of 
both shoulders was also normal to 90 degrees.  Both elbows 
had no evidence of synovitis or effusions or nodules.  There 
was normal flexion bilaterally to 145 degrees.  There was 
normal supination and pronation of both forearms.

The wrists were without evidence of synovial thickening or 
effusions.  There was no heat to any of the joints of the 
upper or lower extremities.  Extensions of both wrists were 
normal to 70 degrees.  There was mild discomfort on both 
wrists at full extension.  Wrist flexion was normal to 
85 degrees with mild discomfort at full flexion.  Radial and 
ulnar deviation was normal on both wrists.  The fingers were 
without evidence of effusions or synovitis.  There was no 
evidence of swelling anywhere on the hands.  There was no 
wasting of the muscles of the hands.  Grip strength was 
normal.  Pinch of the 1st and 5th digits and the 1st and 
2nd digits was normal.  Reflexes of the upper extremity were 
normal.  There was a negative Tinel's and Phalen's sign and 
again normal radial pulses and ulnar pulses in both hands 
were noted.  

The veteran's hip(s) had normal forward flexion to 
125 degrees.  Internal and external rotation was normal to 
60 and 40 degrees.  Hip extension was normal.  The knees had 
no evidence of effusions.  There was no warmth.  He had 
normal flexion to 140 degrees.  There was no instability of 
the medial and lateral collateral ligaments.  There was no 
instability of the anterior or posterior cruciate ligaments.  
Discomfort was found laterally in both knees while the knee 
was held at 90 degrees of flexion and internal and external 
rotation of the hip was being evaluated.  The ankles had no 
evidence of effusions or warmth.  They had normal 
dorsiflexion and plantar flexion.  Subtalar joint had normal 
movement.  The toes were abnormal.  There was hallux valgus 
deformity to 35 degrees on the left great toe.  He had 
hammering of the 2nd, 3rd and 4th little toe on the left with 
the 3rd and 4th overriding the 2nd.  On the right foot, he 
had normal alignment of his great toe but he did have mild 
hammering of his second toe.  

Tender points were also assessed.  He had bilateral 
midtrapezius tender points.  He was nontender at the base of 
the occiput.  He was nontender on the neck.  He was mildly 
tender on the epicondyles of the elbow, the left greater than 
the right.  The left second sternal notch was tender.  The 
right side was not.  Both lumbar areas were tender.  There 
were trochanteric bursal spots, the left being worse than the 
right.  There was minimal tenderness at the answering bursa.

In reviewing the record the examiner noted that recent 
laboratory tests revealed normal liver enzymes.  It was noted 
that in 1993 he had a negative rheumatoid factor and a 
negative ANA and a positive HLAB27.  In 1995, he had a 
positive hepatitis C antibody.  In 1992 X-ray of the right 
foot was normal with the exception of a heel spur.  The left 
foot was abnormal with a note of the deformity of the left 
great toe with questionable erosions on the first 
metatarsophalangeal.  In 1995, a cervical spine X-ray 
revealed an osteophyte at C5-6.  The thoracic spine revealed 
mild scoliosis with no degenerative changes.  The lumbar 
spine had some degenerative changes at L4-5.  In 1995, a 
magnetic resonance imaging (MRI) scan of the cervical spine 
was normal.  An MRI of the lumbar spine noted disc disease at 
L4-5 but without any nerve root or cord compression.

Assessment included chronic low back pain.  It was noted that 
degenerative changes on X-ray were likely due to past history 
of trauma.  There was no evidence from the examination of 
nerve root compression or other medical processes occurring 
in the low back.  It was noted that the examination was 
negative for carpal tunnel syndrome.  It was also noted that 
there was a hallux valgus deformity of the left great toe 
requiring corrective shoes.  There was also bilateral heel 
spurs which were considered asymptomatic.  Also noted was 
hammering of the 2nd, 3rd and 4th toes on the left and the 
second toe on the right.  The right foot was considered 
asymptomatic.

With respect to polyarthralgia, the examiner noted that the 
veteran was a fibromyalgia candidate.  It was noted that the 
plane films of the veteran's spine showed no changes 
consistent with ankylosing spondylitis or Reiter's disease.  
It was noted that he had poor sleep as well as a history of 
frequent headaches.  He also had a history of irritable 
bowel-type syndrome.  It was noted that he did not have the 
full number of tender points.  However, he was trying 
medication to help with his sleep which was Elavil.  He was 
not undergoing any aerobic exercise which was also part of 
the treatment for fibromyalgia, which needed to be done 
conservatively initially and then increase the amount of 
exercise in order to build tolerance.  This also translated 
into doing house and yard work and other daily chores.  It 
was noted that fibromyalgia tended to be a chronic process.  
Overexertion tended to exacerbate fibromyalgia symptoms.  It 
was noted that it would be difficult to state whether 
fibromyalgia or degenerative back disease may be exacerbating 
the veteran's problems.  The only way to do this would be if 
the back hurt and nothing else was having problems, it was 
likely degenerative problems in the back.  If everything else 
was hurting at the same time, it would be difficult to 
differentiate the two.  However, if there were any neurologic 
components, then neurologic components would point to the 
back.

The veteran also noted that he was depressed secondary to 
being unable to hold down a job or keep up with what had been 
required of him in other jobs or even at home.  He stated 
that he had been trying to do other forms of vocational 
rehabilitation in order to be productive.  At present, he was 
trying to learn computer-assisted drafting so that he could 
be more productive.

A June 1999 VA hypertension examination report shows that the 
veteran had been treated for high blood pressure.  He had 
been seen every six months.  He stated that he quit using 
drugs a few days earlier and that he went to detoxification 
the last time 1and 1/2 to 2 years earlier at a VA medical 
center.  Blood pressure was 105/79 at the nursing station.  
He weighed 258 pounds.  The lungs were clear on auscultation 
and percussion.  Cardiovascular evaluation showed the 
heartbeats were regular.  A Grade II/VI systolic murmur was 
best heard at the sternal borders.  The abdomen was soft and 
nontender.  There was a touch of edema over the shins.  
Neurological evaluation was characterized as normal.  Repeat 
blood pressure readings were as follows:  144/96, 150/92, 
150/94, 140/80, 136/76, 130/80 and 156/90.  It was noted that 
an electrocardiogram revealed normal sinus rhythm with an 
incomplete right bundle-branch block without any other acute 
abnormalities found.  It was noted as history that a chest X-
ray in September 1993 noted a probably modestly enlarged 
heart but well compensated.

The examiner noted that he reviewed the veteran's claims 
file.   A review showed from April 1993 until January 1994 
the veteran was basically seen by a nurse practitioner at a 
private clinic.  Seven blood pressures showed diastolic 
above 90, ranging from 92 to 108, with sporadic systolic as 
high as 170.  Six blood pressures were taken with diastolic 
equal to 90 and approximately seven blood pressures with 
diastolic less than 90 with blood pressures as low as 118/80, 
116/80.  He was on several medications at that time.  It was 
also noted that he was mainly treated at that time for 
arthritis to rule out ankylosing spondylitis versus 
fibromyalgia.  Most of the time he reported for treatment in 
pain.

It was noted that from February 1994 until August 1995 he was 
mainly seen privately.  Six blood pressures consisted of 
diastolics above 90, going from 94 to 110.  Three blood 
pressures with diastolics equal to 90 and 11 blood pressure 
readings with diastolics less than 90 and blood pressure as 
low as 116/82 and 112/80 were noted.  From February 1994, the 
nurse practitioner adjusted the veteran's medications.  From 
May 1997 to September 1998, diastolic was in the high 80's to 
the low 90's and as high as 94.  One time a blood pressure in 
May 1997 was 133/86.  Between June 1998 and September 1998, 
blood pressure was 154/84, 148/94 and 139/88.

The examiner noted it was difficult to say whether or not the 
veteran had hypertension during the time he was seen from 
April 1993 until January 1994 and later when he was placed on 
different medications, mainly diuretics for blood pressure.  
During the time the veteran was not placed on medication for 
high blood pressure, he was seen mainly for pain and 
medication such as Elavil was initiated for pain.  It was 
noted that even with at least the three medications, the 
veteran's blood pressure still showed a systolic in the range 
of 140-150 and as high as 156 and the diastolic in the range 
of 80/90 and as high as 96.  It was noted that, therefore, 
the veteran probably had a Grade I essential hypertension 
that was fairly stable on medication.

The veteran has been awarded service connection for residuals 
of old healed fracture of the base of the proximal phalanx of 
the left great toe with limitation of motion, rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).


Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  First, by 
utilizing the VA Schedule For Rating Disabilities (rating 
schedule), a veteran may establish the presence of a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation. 
38 U.S.C.A. § 1502.  This requires rating, and then combining 
each disability under the appropriate diagnostic code to 
determine whether the veteran holds a combined one-hundred 
percent schedular evaluation for pension purposes.  If one 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, he will be considered permanently and totally 
disabled.  38 C.F.R. § 4.15 (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined one- 
hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  Full consideration must be given to 
unusual physical or mental defects in individual cases. 38 
C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When the percentage requirements are met, 
and the disabilities involved are of a permanent nature, a 
rating of permanent and total disability will be assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors. 38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).


Entitlement to a Permanent and Total 
Rating Based on Schedular Criteria 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities.  Id.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1996); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (1999).

The "staged rating" princilple based on initial 
compensation rating for service-connected disability as noted 
in Fenderson v. West, 12 Vet. App. 119 (1999), is not shown 
to apply to initial pension ratings. 


I.  Residuals of an old fracture of the 
base of the proximal phalanx, left great 
toe, and hallux valgus of the left foot 
with callosities and hammertoes and right 
foot hammertoe deformity and plantar spur 
on the bottom of the right calcaneus

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Brady v. Brown, 4 
Vet. App. 203 (1993).

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus when the toe has been operated 
on with resection of metatarsal head or when the disability 
is severe, if equivalent to amputation of great toe. 
Significantly, a 10 percent rating is the only rating 
provided for under Diagnostic Code 5280; and the Board notes 
that in every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board recognizes that the veteran's residuals of a 
fracture of the left great toe with limitation of motion 
rated by analogy with hallux valgus is already at the maximum 
10 percent schedular rate for such disability which 
contemplates amputation of the great toe.  While the evidence 
also notes the presence of a coexisting hallux valgus 
deformity of the left big toe with callus the degree of 
associated disability fails to reflect impairment equivalent 
to an amputation of the great toe.  Moreover, the Board in 
any event is precluded from assigning a compensable rating 
for a separate left foot hallux valgus under the provisions 
of 38 C.F.R. § 4.14 at it represents duplicative and 
overlapping symptoms already rated.

Although not formally rated, the evidence demonstrates the 
presence of hammertoe deformities of the left foot as well.  
Diagnostic Code 5282 provides a zero percent evaluation where 
there is hammertoe of single toes.  Where all toes on one 
foot are hammer toes, without any claw foot, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a.

The most recent VA examination reflects an assessment of 
hammering of the 2nd, 3rd and 4th toes, which does not include 
all toes.  As such hammertoe deformity does not involve all 
toes on the left foot, the rating schedule specifically 
assigns a noncompensable evaluation.  The veteran is not 
prejudiced by the Board's initial action in assigning a 
noncompensable rating for hammer toe deformity of the left 
foot (second, third and fourth toes) as there is no basis 
upon which to assign a compensable rating.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Remanding this case again to 
the RO would only cause additional unnecessary delay and 
serve no useful purpose.

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent 
rating for moderate foot injuries.  The Board finds no basis 
for a separate compensable rating under this code since the 
residuals of the foot injury are already rated 10 percent 
disabling analogous to hallux valgus.  No separate, 
distinguishable moderate foot injury symptoms are shown.

With respect to the veteran's right foot, the Board notes 
that the various conflicting right foot diagnoses noted over 
the years have been resolved, clinically.  Significantly, it 
is noted that on the recent VA orthopedic examination in June 
1999, the abnormality of the veteran's right foot was 
diagnosed as a hammertoe deformity of the second toe, only.  
The right foot was asymptomatic.  In view of the asymptomatic 
nature of the right foot with hammer toe involvement of a 
single toe, such right foot disability is appropriately 
evaluated as noncompensable.  There is no evidence of 
hammertoe deformity involving all toes on the right foot 
warranting the assignment of a compensable evaluation.  

Also, the Board notes that the plantar spur on the bottom of 
the right calcaneus noted by X-ray has been related to 
plantar fasciitis.  Such disability may be rated by analogy 
with foot injuries under Diagnostic Code 5284.  A minimum 10 
percent rating is provided for moderate foot disability.  

Clearly, based upon the recent VA examination findings, the 
additional right foot disability is not shown to be other 
than asymptomatic and warrants a noncompensable evaluation as 
there is no associated impairment of right foot function to 
any significant degree objectively demonstrated.  
Accordingly, the veteran is not prejudiced by the Board' 
initial rating action with respect to such disability. 

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of the 2 
paired extremities or paired muscles 38 C.F.R. § 4.26.


II.  Hearing loss with tinnitus

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by pure tone and audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.

To evaluate the degree of disability for bilateral hearing 
loss, the revised schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal hearing 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, 4.87, 4.87(a), Diagnostic Codes 6100 to 6110.

38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment (a) when the puretone threshold at each of the 
four specified frequencies 1000, 2000, 3000, and 4000 (Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  (b) When 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  38 C.F.R. 4.86(a) (effective June 10, 
1999) and Part 4, Codes 6100 to 6101 (effective prior to June 
10, 1999), 6100 (effective June 10, 1999).

The Board notes that where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
However, the revised regulations are not lawfully effective 
prior to the effective date of the legislation.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 465 (1997); 
VAOPGCPREC (O.G.C. Prec. 3-2000).

As may be gleaned from the above, new VA regulations 
regarding the evaluation of hearing loss became effective 
June 10, 1999, prior to the promulgation of a final decision 
on the veteran's claim for entitlement to pension benefits 
based in part on bilateral hearing loss.  64 Fed. Reg. 25202 
(1999). 

The Board will proceed with the adjudication of his claim 
utilizing the criteria in effect both before and after June 
10, 1999 as the standard evaluative criteria did not change 
and the veteran is not prejudiced by the Board's review.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that the VA audiometric examination in April 
1990 demonstrated puretone thresholds in the right ear of 15, 
20, 55 and 60 decibels with the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second, respectively.  In the left 
ear, the thresholds were 20, 35, 55, and 65, for the same 
frequencies.  Clearly, the veteran's puretone threshold 
levels of record fail to meet the eligibility standards for 
review under the new criteria.  38 C.F.R. § 4.86 (1999).  
Accordingly, the veteran's hearing loss will be evaluated 
under the standard rating criteria for hearing loss in effect 
prior to June 10, 1999.

On a report of a VA audiometric examination dated in April 
1990, it was determined that the veteran's hearing loss was 
best measured by pure tone thresholds in the right ear of 15, 
20, 55 and 60 decibels with the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second, respectively.  In the left 
ear, the thresholds were 20, 35, 55, and 65, for the same 
frequencies.

The average thresholds were 37 decibels in the right ear and 
43 decibels in the left ear.  Speech recognition ability in 
the right ear was 98 percent.  Speech recognition ability in 
the left ear was 100 percent.  These results are commensurate 
with level I in the right ear and level I in the left ear 
which yields a noncompensable evaluation. 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Code 6100.

The evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 38 
C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

With respect to the veteran's tinnitus the Board notes that 
the old criteria provided a maximum 10 percent schedular 
rating for tinnitus that is a persistent symptom of acoustic 
trauma, head injury or concussion.  38 C.F.R. § 4.87a, Code 
6260.

In this case, the Board notes that in view of the veteran's 
obvious exposure to loud noise associated with his 
postservice employment along with the fact that his hearing 
loss has been associated with loud noise it appears that the 
evidence is in relative equipoise as to the etiology of his 
constant tinnitus.  Accordingly, reasonable doubt may be 
found in favor of the veteran and the assignment of a 10 
percent evaluation for tinnitus is granted for tinnitus based 
upon probable exposure to acoustic trauma under the old 
criteria.  The current criterion for the maximum 10 percent 
rating requires recurrent tinnitus, which is shown by the 
evidence of record.  



III.  Residuals of injury to the right 
knee with scars and bilateral ankle 
disability

The RO has evaluated the veteran's residuals of a right knee 
injury with scar under Diagnostic Code 5257, 38 C.F.R. § 
4.71(a); under that code a 30 percent evaluation is warranted 
for severe impairment of the knee with recurrent subluxation 
or lateral instability; a 20 percent evaluation is warranted 
for moderate knee impairment; slight knee impairment warrants 
a 10 percent evaluation

The Board notes that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Alternatively, the Board recognizes that the veteran's right 
knee disability may be rated on limitation of motion.  
Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Flexion limited to 60 degrees warrants 
a zero percent evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  

Limitation of extension of the leg is evaluated under 
Diagnostic Code 5261. Extension of the leg limited to 5 
degrees warrants a zero percent.  Extension limited to 10 
degrees warrants a 10 percent evaluation. 

According to Plate II of the VA Schedule for Rating 
Disabilities, which provides a standardized description of 
ankylosis and joint movement measurement, the standard range 
of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71.

Moreover, it is noted that under Diagnostic Code 5259 a 10 
percent evaluation is provided for removal of semilunar 
cartilage where symptomatic. 

The historical record shows that following a motor vehicle 
accident in the late 1970's the veteran underwent a 
meniscectomy for a torn meniscus.  Importantly, the recent 
clinical findings obtained on the VA orthopedic examination 
in June 1999 showed normal range of motion of the right knee 
without evidence of subluxation or lateral instability. 

Upon review of all the evidence of record, the Board finds 
that in view of the  absence of objectively demonstrated 
right knee symptoms with functional impairment, a compensable 
evaluation is not warranted under Diagnostic Code 5257 or any 
other diagnostic code at present.  Moreover, although 
crepitus was indicated on a previous examination in 1993, on 
more recent examinations there was no crepitus on range of 
motion testing.  There was no evidence of locking, edema or 
joint effusion.  The Board notes that there is no objective 
evidence of incoordination, undue fatigue, loss of motion or 
loss of function associated with the veteran's right knee 
disability or flare-ups. See DeLuca v. Brown, 8 Vet. App. 
202-204-06 (1995).

In light of these findings, a compensable rating is not 
warranted under Diagnostic Codes 5257, 5259, 5260, or 5261.  
Additionally, the current record lacks disabling 
manifestations of the veteran's right knee disability that 
more nearly approximate the criteria for a compensable 
evaluation under the criteria cited above.

With respect to the veteran's right knee scar, the Board 
notes that a 10 percent disability evaluation is warranted 
for scars which are poorly nourished with repeated ulceration 
or scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804.  Diagnostic Code 7805 provides that a rating for other 
scars is based upon the limitation of function of the 
affected part.

In this case, the Board notes that any current right knee 
scar is not shown to be other than well-healed and 
asymptomatic and without limitation of function of an 
affected part.  Accordingly, a compensable evaluation is not 
warranted for right knee scar.

The Board notes that the RO has rated the veteran's bilateral 
ankle disability in accordance with the criteria under 
Diagnostic Code 5271.

For moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5271 
(1999).  38 C.F.R. § 4.71 (Plate II) provides a standardized 
description of joint motion of the ankle.

While the historical record refers to episodic bilateral 
ankle complaints the Board recognizes that an underlying 
identifiable chronic disability of either ankle was not 
objectively demonstrated on the recent VA orthopedic 
examination in June 1999.  Clinical evaluations of the ankles 
was normal.  There was no instability, crepitus locking, 
edema or joint effusion.  The Board notes that there is no 
associated incoordination, undue fatigue, loss of motion or 
loss of function associated with the veteran's right knee 
disability or flare-ups.  Clearly, the record lacks competent 
medical evidence of a right or left ankle disability that 
meets or more nearly approximates the criteria for a 
compensable rating under the criteria cited above.


IV.  Fibromyalgia syndrome

Effective May 7, 1996, new regulatory criteria were adopted 
for evaluation of fibromyalgia. See 61 FR 20439 (May 7, 
1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
revised regulations are not lawfully effective prior to the 
effective date of the legislation. 

Under the new rating criteria, Diagnostic Code 5025 provides 
a 40 percent evaluation will be assigned for fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  A minimum 20 percent 
evaluation will be assigned for the same symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  38 C.F.R. 
§ 4.71a.  The Board will review the rating before and after 
the change in rating criteria.

Prior to May 7, 1996, there was no specific diagnostic code 
for evaluating fibromyalgia.  Accordingly, the veteran's 
fibromyalgia may be evaluated by analogy to rheumatoid 
arthritis as an active process under Diagnostic Code 5002.  
38 C.F.R. § 4.20.  Rheumatoid arthritis is analogous to 
fibromyalgia because of closely related functions that are 
affected, anatomical localization through various parts of 
the body, and symptomatology of stiffness and fatigue.  38 
C.F.R. § 4.20.  

Under Diagnostic Code 5002, a 100 percent disability 
evaluation is provided where there are constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  A 60 percent rating is provided 
where there is objective medical evidence of symptoms less 
than those required for a 100 percent rating but with weight 
loss and anemia productive of severe impairment of health, or 
severely incapacitating exacerbation's occurring 4 or more 
times a year or a lesser number over prolonged periods.  
Symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrant a 40 percent evaluation.  One or two 
exacerbations a year in a well-established diagnosis, is 
rated at the minimum 20 percent disabling rate.  With regard 
to chronic residuals the rating is as follows: residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

The Board notes that a comprehensive review of the private 
and VA clinical evidence of record prior to May 7, 1996, 
appears to reflect no more than clinical findings suggestive 
of widespread musculoskeletal pain and tender points 
manifested by one or two exacerbations a year consistent with 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5002.  Clearly, the evidence of record both prior to May 
7, 1996 and thereafter, to include multiple reports of VA 
examinations along with comprehensive private rheumatologic 
consultation reports fail to demonstrate the presence of an 
active fibromyalgia process with associated symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  According, the assignment of the next higher rating of 
40 percent is not warranted under the old criteria.

Additionally, the Board points out that upon review of the 
recent VA orthopedic examination in June 1999 it is apparent 
that the veteran's fibromyalgia is not productive of 
sufficient limitation of motion under the appropriate 
diagnostic codes for the specific joints involved to warrant 
a higher evaluation on that basis. 

For these reasons, the Board finds that an evaluation of 20 
percent for the veteran's fibromyalgia syndrome is warranted 
under the old criteria.  

An increased evaluation is not warranted under the new 
criteria, as the evidence does not demonstrate that the 
veteran's symptomatology attributable to fibromyalgia is 
constant, or nearly so, or refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Rather, his symptoms are 
consistent with widespread musculoskeletal pain and tender 
points with associated fatigue and stiffness with 
exacerbations often precipitated by environmental stress or 
by overexertion, that are present more than one-third of the 
time.  This symptomatology is encompassed by a 20 percent 
evaluation for fibromyalgia under the revised criteria.  The 
Board notes that on the recent examination the objective 
evidence showed tender points in only a limited number of 
areas, and the examiner noted that he did not have the full 
number of tender points.  

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted under either the old or new 
criteria.


V.  Degenerative changes including 
arthritis of the lumbar spine with X-ray 
evidence of thoracic spine involvement

The Board notes that the record contains X-ray evidence of 
degenerative arthritis and degenerative disc disease 
primarily confined to the lumbar spine.  X-ray evidence of a 
degenerative process of the thoracic spine is not shown.  
While there is X-ray evidence of a mild scoliosis of the 
thoracic spine there is no evidence of any associated 
thoracic spine functional impairment.  

Moreover, the Board notes that the recent evidence fails to 
confirm the presence of any suspected fracture deformity or 
herniated nucleus pulposus with nerve root compression of the 
lumbar spine.  Also, the Board recognizes that aside from the 
lumbar spine, the record lacks evidence of a degenerative 
joint disease process of other joints confirmed by X-rays of 
record.  The Board notes that the presence of an osteophyte 
formation at C5-6 as identified by a VA examiner in June 
1999, was not associated with an underlying degenerative 
process.  Moreover, the Board notes that standing alone, the 
osteophyte at C5-6 is not shown to represent a ratable 
disability.  A disability is impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Osteophyte at 
C5-6 is not shown to have an impact on the veteran's earning 
capacity.

The Board notes that Diagnostic Code 5003 of the Rating 
Schedule provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, spasm, 
or satisfactory evidence of painful motion.  In the absence 
of limitation of motion, a 10 percent evaluation is assigned 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent evaluation is 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These 10 percent or 20 percent 
evaluations may not be combined with ratings based on 
limitation of motion.  That is, if there is limitation of 
motion of some joints, but not of others, evaluation should 
only be assigned based on limited motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, slight limitation warrants a 10 percent rating 
and moderate limitation warrants a 20 percent rating.  A 
maximum 40 percent evaluation is provided for severe 
limitation.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted when the intervertebral disc 
syndrome is moderate with recurring attacks.  A 40 percent 
evaluation is assigned when there are severe symptoms with 
recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting VA 
General Counsel held that:

(1) Diagnostic Code 5293 involves loss of range of motion 
and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.

(2) When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.

In addition, the Board is required to take into consideration 
pain symptoms and weakness, to the extent that they are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-06.

Under the provisions of DC 5295 (lumbosacral strain), a 10 
percent evaluation is warranted for characteristic pain on 
motion.  The next higher rating of 20 percent is also 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In view of the overlapping manifestations and symptomatology 
associated with degenerative arthritis and degenerative disc 
disease of the lumbar spine the assignment of separate 
ratings is not for application.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 ( 1994).  Rather, one 
rating will be assigned for overall lumbar spine impairment.

A comprehensive review of the record tends to show that 
impairment associated with the veteran's degenerative 
arthritis and degenerative disc disease of the lumbar spine 
is currently manifested by continued complaints of chronic 
low back pain with restricted motion more nearly 
approximating no more than moderate limitation of motion of 
the lumbar spine thereby warranting the assignment of a 20 
percent evaluation.  

Clearly, the pertinent evidence of record including objective 
findings reported on the VA examinations in September 1993, 
July 1996 and June 1999 fail to objectively demonstrate 
lumbar spine disability manifested by severe limitation of 
motion or severe intervertebral disc syndrome with recurring 
attacks and intermittent relief warranting the next higher 
rating of 40 percent.  Moreover, the requisite manifestations 
of a low back disability contemplated for the next higher 
rating based on lumbosacral strain are not shown.  Also, 
based upon the recent evidence of record the Board notes that 
there is no basis upon which to predicate the assignment of 
any higher rating based on associated lumbar spine functional 
limitations including pain with the application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45.  The 20 percent 
rating contemplates all disability shown, including any 
during flare-ups.


VI.  Ankylosing spondylitis by history

The veteran's musculoskeletal condition is rated by analogy 
to rheumatoid arthritis under Diagnostic Code 5002 as an 
active process.  38 C.F.R. § 4.20 (1999).  Under diagnostic 
code 5002, a minimum 20 percent evaluation is provided for 
one or two exacerbations a year in a well-established 
diagnosis.  

Importantly, the Board notes that the clinical evidence of 
record fails to demonstrate objective findings supporting a 
present diagnosis of ankylosing spondylitis.  In view of such 
findings the veteran's ankylosing spondylitis is only noted 
by history and appropriately rated as noncompensable.  


VII.  Hepatitis and gastropathy with 
esophageal reflux by history and hiatal 
hernia by history

The Board notes that the RO has provided separate 
noncompensable evaluations for hepatitis (Diagnostic Code 
7345) and gastropathy with esophageal reflux by history and 
hiatal hernia by history (Diagnostic Code 7399-7309).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.115, Diagnostic Code 7345, infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy 
is assigned a 100 percent evaluation.  If infectious 
hepatitis is manifested by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, a 60 percent evaluation is 
assigned.  When infectious hepatitis is productive of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent evaluation is assigned. Infectious 
hepatitis with demonstrable liver damage and mild 
gastrointestinal disturbance is assigned a 10 evaluation.  
Healed, nonsymptomatic hepatitis is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7345.

Stomach stenosis (Diagnostic Code 7309) is rated as gastric 
ulcer under Diagnostic Code 7304.

Mild gastric or duodenal ulcer, with recurring symptoms once 
or twice yearly, warrants a 10 percent evaluation.  Moderate 
gastric or duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  Moderately severe gastric 
or duodenal ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, warrants 
a 40 percent evaluation.  Severe gastric or duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  
38 C.F.R. § 4.114, Diagnostic Codes 7304 (gastric ulcer), 
7305 (duodenal ulcer).

A 30 percent rating is provided for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. A 10 percent rating is provided where there are two 
or more of the symptoms for the 30 percent rating of less 
severity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 
Diagnostic Code 7346 (1999).

The Board notes that with respect to the veteran's hepatitis 
and gastropathy with esophageal reflux by history and hiatal 
hernia a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 

In this case, the record refers to occasional stomach upset 
over the years primarily associated with a gastritis or 
dyspepsia process brought on by anti-inflammatory medications 
but otherwise treated successfully with Zantac.  A 
gastroscopic evaluation revealed the presence of duodenitis 
and hiatal hernia but without evidence of ulcers or erosion.  
While there is indication of a positive hepatitis C antibody 
detected in July 1995, liver enzymes testing in 1998 was 
normal.  The record lacks evidence of associated liver 
damage.  Moreover, the record lacks competent medical 
evidence attributing the veteran's gastrointestinal symptoms 
to an active hiatal hernia.

Rather, the veteran's gastrointestinal symptoms at best are 
shown to more nearly approximate the criteria for mild 
impairment warranting the assignment of a 10 percent 
evaluation under Diagnostic Code 7304.  The substantial 
clinical evidence fails to demonstrate moderate 
gastrointestinal symptoms manifested by recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations 
thereby warranting the assignment of the next higher rating.  



VIII.  Scars of the lateral aspect of the 
right foot and medial aspect of the left 
lower leg 

A 10 percent disability evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804.  Diagnostic Code 
7805 provides that a rating for other scars is based upon the 
limitation of function of the affected part.

In this case, the Board notes that any current scars of the 
lateral aspect of the right foot and medial aspect of the 
left lower leg are not shown to be other than well-healed and 
asymptomatic and without limitation of function of an 
affected part.  Accordingly, a compensable evaluation is not 
warranted for any such scars. 


IX.  Lipoma of the left side of the 
abdominal wall

The veteran's lipoma is currently evaluated as zero percent 
disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7806. 

Diagnostic Code 7806, which governs ratings for eczema, 
provides that a noncompensable rating is warranted with 
slight, if any exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted if there is exfoliation, exudation or itching, and 
involving an exposed surface or extensive area. 

The veteran's benign lipoma of the left side of the abdominal 
wall as noted in the record is not shown to be other than 
asymptomatic and confined to a small and nonexposed area.  
Moreover, there is no evidence of exfoliation, exudation or 
itching.  These findings are consistent with the 
noncompensable evaluation currently in effect.  A compensable 
evaluation is noted warranted as there is no evidence of 
exfoliation, exudation or itching, and involving an exposed 
surface or extensive area.  There is also no tenderness, pain 
or limitation of function associated with the lipoma which 
would warrant a compensable evaluation under the rating codes 
for scars cited above.


X.  Right ear cyst by history

The veteran's right ear cyst is currently evaluated as zero 
percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 
7819 provides that benign new skin growths are to be rated as 
for eczema dependent upon the location, extent, and repugnant 
or otherwise disabling character of manifestations, or on the 
basis of scarring and/or disfigurement.

Diagnostic Code 7806, which governs ratings for eczema, 
provides that a noncompensable rating is warranted with 
slight, if any exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted if there is exfoliation, exudation or itching, and 
the growths involve an exposed surface or extensive area. 

Diagnostic Code 7800 provides a noncompensable rating for 
slight disfiguring scars of the head, face or neck.  A 10 
percent rating is assigned for moderate; disfiguring scars of 
the head, face or neck.  The note to this provision states 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 
ratings under Code 7800 may be further increased.

In this case, the Board notes that the veteran's cyst as 
noted on the VA examination in September 1993 is located 
behind his right ear.  There is no suggestion of associated 
disfigurement, if any, greater than slight.  Moreover, there 
is no suggestion of associated discoloration or tissue loss.  
Additionally, the right ear cyst is not shown to be other 
than asymptomatic and confined to a small area.  Clearly, 
when the clinical findings are viewed in light of the 
schedular criteria cited above it is apparent that his right 
ear cyst is appropriately evaluated as noncompensable.  The 
record lacks objective findings of a right ear cyst more 
nearly approximating the criteria for a compensable 
evaluation under the criteria cited above.


XII.  Bilateral carpal tunnel syndrome by history

The Board notes that the RO has provided a noncompensable 
evaluation for Bilateral carpal tunnel syndrome under 
Diagnostic Code 8517.

Diagnostic Code 8517 provides a noncompensable evaluation for 
mild incomplete paralysis of the major or minor 
musculocutaneous nerve and a 10 percent evaluation for 
moderate incomplete paralysis of the major or minor 
musculocutaneous nerve. 

The Board notes that the recent clinical findings obtained on 
a special VA examination in June 1999 failed to support a 
diagnosis of carpal tunnel syndrome.  In view of these 
findings the record lacks any basis for providing other than 
a noncompensable evaluation for carpal tunnel syndrome by 
history.


XIII.  Dysthymic disorder and polysubstance dependence and 
abuse

The Board notes that the RO has provided noncompensable 
evaluations for dysthymic disorder under Diagnostic Code 9434 
and polysubstance dependence and abuse by analogy under 
Diagnostic Code 9499-9433.  As the recent evidence shows that 
the veteran stated he no longer abused drugs and there is no 
evidence to show otherwise the veteran's dysthymic disorder 
represents his primary disability in this case.  The 
polysubstance dependence and abuse is currently shown by 
history, only.

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  See 
61 Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. § 
4.130).

Prior to November 7, 1996, the schedular provisions of 
Diagnostic Code 9405, applicable to major depression without 
melancholia or dysthymic disorder, required that evaluation 
would be based on certain criteria: when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
rating was assignable.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).

Where there is less than the criteria for the 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild, social, and industrial 
impairment, a 10 percent evaluation is provided.  Where there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability a noncompensable evaluation is provided.  

The revised rating criteria for major depression under 
Diagnostic Code 9434 provides a noncompensable rating where a 
mental condition has been formally diagnosed but the symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A rating of 10 percent evaluation will be assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

Under the revised criteria for rating major depression under 
Diagnostic Code 9434, effective November 7, 1996, a 30 
percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A comprehensive review of the record shows that on a VA 
examination in September 1993 it was noted that there was no 
evidence of overt psychiatric or personality disorders that 
might interfere with management of his business.  The 
pertinent subsequently dated evidence tends to suggest the 
onset of a mild dysthymic process successfully treated by an 
anti-depressant.  Some symptoms of frustration, irritability 
and depression because of physical problems were reported; 
otherwise, the record generally shows the veteran well 
oriented with fair judgment and essentially average 
intelligence.  His daughter was noted to stay with him on and 
off.  Importantly, it is noted that he is currently engaged 
in computer training to make himself more productive.  

When the overall record is viewed in light of the old and new 
criteria it appears that the veteran's psychiatric symptoms 
more nearly approximate the criteria for mild, social, and 
industrial impairment with evidence of continuous medication 
thereby more nearly approximating the criteria for a 10 
percent evaluation under either the old or new criteria.  

Importantly, the clinical record fails to clinically 
demonstrated psychiatric disability productive of definite 
social and industrial impairment or evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warranting the 
assignment of the next higher rating of 30 percent under 
either the old or new criteria.


XIV.  Essential hypertension

Regarding his essential hypertension, recent regulatory 
changes have amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1996), including the rating criteria for 
evaluating cardiovascular diseases.  This amendment to the 
Schedule became effective January 12, 1998, during the 
pendency of this appeal.  See 62 Fed. Reg. 65207 through 
65224 (December 11, 1997).  The modified rating schedule 
slightly changed the rating criteria for hypertension under 
Diagnostic Code 7101. See 62 Fed. Reg. 65222 (December 11, 
1997).  All diagnoses of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days. Id.  It was further noted that careful and repeated 
measurements of blood pressure readings will be required 
prior to the assignment of any compensable evaluation. See 62 
Fed. Reg. 65215 (December 11, 1997).  VA must apply the 
version of 38 C.F.R. § Part 4 which is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria a 10 percent rating is warranted for 
essential hypertension when diastolic pressure is 
predominantly 100 or more.  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  When diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent rating is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under the new rating criteria, which 
became effective January 12, 1998, a 20 percent rating may be 
assigned for essential hypertension if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.

The Board notes that the veteran's hypertension is under 
control with medication. The criteria for a 20 percent rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, which requires 
diastolic pressure of predominantly 110 or more under both 
the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria, are not 
met.  As demonstrated above, the numerous diastolic blood 
pressure readings reported during the appellate period, 
particularly in the recent past, have been consistently in 
the area of 100 or less and clearly predominantly below 110 . 
The veteran has not been found to have a systolic pressure of 
200 or more including on any VA examination.  A schedular 
rating in excess of 10 percent is not warranted.


XV.  Residuals of fractures of the 9th and 10th ribs.

While it appears that he RO overlooked the veteran's 
residuals of fractures of the 9th and 10th ribs the Board 
notes that the rating schedule provides no discretion in 
providing other than a noncompensable evaluation in this case 
based on the evidence of record.  Therefore the veteran is 
not prejudiced by the Board's initial review.  

Under Diagnostic Code 5297, for removal of ribs, for one or 
resection of two or more ribs without regeneration, a 10 
percent evaluation is provided.  In this case the X-rays of 
record show that the fracture sites are well healed.  
Accordingly, the healed residuals of fractures of the 9th and 
10th ribs warrant a noncompensable evaluation.  


Discussion

The new rating in effect for the veteran's disabilities raise 
the combined schedular  evaluation from 30 percent to 60 
percent in accordance with the provisions of 38 C.F.R. 
§ 4.25.  The 60 percent represents the average wage-earning 
impairment caused by the veteran's disabilities.

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  In this case none of the veteran's 
disabilities constitutes a permanent total disability.  
Moreover a permanent and total disability rating is not 
warranted under applicable schedular criteria.  At this 
point, his disabilities are not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.  
Rather, the combined effect of the veteran's disabilities is 
appropriately designated as 60 percent disabling.


Entitlement to a Total Rating Based on Extra-Schedular 
Criteria

As the veteran's disabilities collectively do not meet the 
percentage requirements of 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history. 38 C.F.R. §§ 3.321(b)(2), 4.15.  In 
this regard, the Board notes that the veteran is 45 years 
old, has completed at least the 9th grade although he has 
also indicated completing high school equivalency and 
completing one year of college.  He also had approximately 9 
months of training as a welder.  He has primarily worked in 
physically demanding jobs such as driving trucks, painting, 
maintenance and finishing cabinets. 

The veteran contends that his disabilities collectively 
inhibit his ability to maintain work.  However, the 
voluminous medical records reflect functional limitations 
that may preclude the veteran from engaging in heavy labor 
but are not shown to preclude all forms of gainful 
employment.  The veteran recently noted he was in a 
vocational program and learning computer graphics so that he 
may be more productive.  Moreover, and most importantly, the 
evidence is devoid of any medical opinion that the veteran is 
unemployable due to his disabilities, or that his 
disabilities permanently preclude him from performing work 
tasks that do not require strenuous lifting, twisting or 
bending. 

Upon consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled.  An allowance of pension 
benefits based on extra-schedular criteria is thus not 
warranted.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.







ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

